Citation Nr: 0209802	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  95-07 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability.

5.  Entitlement to an increased (compensable) rating for a 
left ring finger disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from July 1989 to 
December 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) San Diego Regional Office 
(RO), which denied increased ratings for right knee, left 
knee, right ankle, left ankle, and left ring finger 
disabilities.  The Board notes that this matter was 
previously handled by the Los Angeles RO.

In July 2000, the veteran filed a claim of service connection 
for a low back disability claimed as secondary to his 
service-connected bilateral knee disability.  As this issue 
has not yet been adjudicated specifically, the Board refers 
the matter back to the RO for initial adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  The Board notes that the 
RO denied service connection for a low back disability by 
determination in 1994 that became final.  See 38 C.F.R. 
§§ 20.302. 20.1103 (2001).  The veteran again filed a claim 
of service connection for a low back disability.  In May 
2000, the RO informed him that he would have to submit new 
and material evidence in order to reopen his claim.  See 
38 C.F.R. §§ 3.104, 3.156 (2001).  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by no 
more than subjective complaints of pain, stiffness, locking, 
and fatigue.

2.  His left knee disability is manifested by no more than 
subjective complaints of pain, stiffness, locking, and 
fatigue.

3.  The veteran's right ankle disability is manifested by no 
more than minimal spurring at the talonavicular and that 
navicular cuneiform articulations.

4.  His left ankle disability is manifested by no more than 
pain, swelling, stiffness and irregularity in the joint 
space.

5.  His left ring finger disability is manifested by no more 
than complaints of stiffness and throbbing pain and objective 
findings of slight deformity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disability are not met.  38 U.S.C. §§ 1155, 
5107 (2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (2001).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability are not met.  38 U.S.C. §§ 1155, 5107 
(2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, Code 
5257 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for a right ankle disability are not met.  38 U.S.C. §§ 1155, 
5107 (2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, 
Codes 5003-5271 (2001).

4.  The criteria for a rating in excess of 10 percent for a 
left ankle disability are not met.  38 U.S.C. §§ 1155, 5107 
(2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, Codes 
5003-5271 (2001).

5.  The criteria for a compensable rating for a left ring 
finger disability are not met.  38 U.S.C. §§ 1155, 5107 
(2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.71a, Code 
5227 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefits sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Consequently, the Board concludes that VA's statutory 
duty to assist the veteran has been satisfied.  The Board 
emphasizes that the veteran was afforded a fee basis 
examination in December 2001 despite having failed to appear 
for previously scheduled medical examinations in February 
1999 and in May 2000.  Generally, adverse consequences flow 
from failure to report for a scheduled examination.  See 
38 C.F.R. § 3.655 (2001).  However, despite these failures to 
report, the RO scheduled a third medical examination for 
December 2001 for which the veteran did appear.  The 
foregoing indicates that VA went well beyond the mandates of 
VCAA, which require reasonable efforts only.  38 U.S.C. § 
5103A

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possibly, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA with no foreseeable benefits flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

On March 1993 VA medical examination, the veteran complained 
of stiffness in both knees, both ankles, and the low back.  
The left ring finger proximal interphalangeal (PIP) joint had 
a minimal deviation of 10 degrees.  The examiner indicated 
that the veteran was right handed.  The examiner noted a 
limp, and both knees snapped when extended from full flexion.  
The examiner diagnosed Osgood-Schlater's disease, shin 
splints, and an injury to the left ring finger PIP joint.  

A March 1993 left ankle X-ray study indicated degenerative 
spurring at the tibiotalar joint and minimal spurring at the 
talonavicular and navicular cuneiform articulations.  A right 
ankle X-ray study indicated minimal spurring at the 
talonavicular and navicular cuneiform articulations.  A March 
1993 X-ray study of the left hand revealed mild post-
traumatic deformity to the distal aspect of the fourth 
proximal phalanx.

By March 1994 decision, the RO granted service connection 
for, in pertinent part, right knee, left knee, right ankle, 
left ankle, and left ring finger disabilities.  The foregoing 
were each rated as 10 percent disabling, except for the left 
ring finger disability, which was assigned a noncompensable 
evaluation.  

A July 1996 X-ray study of the knees indicated patellar spur 
formation on the right side with no other definitive 
abnormalities demonstrated.  

An April 1999 VA progress note indicated that the veteran 
complained of right knee pain and an inability to move it 
through normal range of motion.  A May 1999 VA progress note 
indicated that he again complained of right knee pain.

June 2000 X-ray studies of the left knee indicated that no 
dislocation, fracture, or significant degenerative changes 
were seen.  Such studies were conducted pursuant to 
complaints of pain and an inability to fully extend or bear 
weight the left knee.  

On December 2001 fee basis examination, the veteran described 
constant pain and stiffness as well as occasional locking and 
fatigue of both knees.  Pain increased with cold weather or 
prolonged walking and standing.  He also complained of 
constant left ankle pain with occasional swelling and joint 
stiffness.  He also stated that left ankle symptoms were 
exacerbated by cold weather and prolonged standing and 
walking.  He further complained of throbbing pain and 
stiffness in the left ring finger.  He indicated, however, 
that he was able to perform all daily activities including 
pushing a lawn mower, grocery shopping, gardening, and 
driving.  He reported employment as a ramp service worker for 
an airline and was performing his regular duties.  On 
objective examination, the examiner noted that there was no 
evidence of tilt or list and that the veteran sat comfortably 
during the examination.  He was able to stand from a seated 
position without difficulty, and his gait was normal.  He 
walked on tiptoes and heels without difficulty or evidence of 
weakness of the ankle flexors or extensors.  He used no 
assistive device to ambulate and was able to get on and off 
the examining table without difficulty.  

With respect to the knees, the examination revealed no 
deformity or evidence of swelling, palpable mass, 
inflammation, tenderness, muscle atrophy or spasm.  Extension 
was to zero degrees bilaterally, and flexion was from 0 to 
140 degrees, bilaterally.  Motion was not additionally 
limited by pain, fatigue, incoordination, weakness, or lack 
of endurance.  As to the ankles, there was no deformity and 
no evidence of swelling or tenderness.  Dorsiflexion was to 
20 degrees bilaterally, and plantar flexion was to 45 
degrees, bilaterally.  Motion was not additionally limited by 
pain, fatigue, incoordination, weakness, or lack of 
endurance.  Examination of the left ring finger revealed an 
enlargement deformity in the PIP joint.  No tenderness was 
noted.  He was able to make a tight fist with all fingers 
touching the palm of the hand.  There was normal grip 
strength bilaterally, and the veteran had no difficulty tying 
his shoes, fastening buttons, or picking up pieces of paper.  
Motion was not additionally limited by pain, fatigue, 
incoordination, weakness, or lack of endurance.  X-ray 
studies revealed irregularity of the articular surface of the 
left ring finger PIP joint and ulnar translation of the 
middle phalanx of the left ring finger.  They also revealed 
normal knee bony architecture, without degenerative changes 
dislocation, or fracture, bilaterally.  There was no knee 
soft tissue abnormality.  X-ray study of the left ankle 
revealed irregularity of the articular surface of the 
tibiotalar joint with narrowing deformity of the joint space.  
X-ray study of the right ankle revealed normal bony 
architecture without degenerative changes, dislocation, or 
fracture.  There was no soft tissue abnormality.

The examiner diagnosed resolved impairment of both knees, 
resolved impairment of the right ankle, traumatic arthritis 
of the left ankle, and traumatic deformity of the left ring 
finger.  The examiner opined that the condition of the knees, 
ankles, and left ring finger caused no significant functional 
impairment on the usual occupation or daily activity of the 
veteran.  He was able to care for himself and perform both 
light and heavy housework.  As to the left ring finger, the 
examiner indicated that the left hand was the veteran's minor 
hand and that the left ring finger disability caused no 
significant functional impairment.  He was able to grasp, 
twist, write, and touch without difficulty.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C. § 1155 (2002); 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The provisions of 38 C.F.R. § 4.27 (2001) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2001).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Id.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The veteran's right and left knee disabilities are each rated 
10 percent disabling under Code 5257.  38 C.F.R. § 4.71a 
(2001).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code.  Code 5003.  Where the 
limitation of motion of the specified joint(s) is 
noncompensable under the appropriate codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Code 5003.  Id.  Code 5003 is not 
applicable in this case because the evidence has not 
reflected arthritis in either knee.

Where there is ankylosis of the knee in a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees, 
a 30 percent evaluation is for assignment.  Where ankylosed 
in flexion between 10 and 20 degrees, a 40 percent rating is 
assignable; where ankylosed in flexion between 20 and 45 
degrees, a 50 percent rating is assignable.  Extremely 
unfavorable ankylosis warrants a 60 percent rating.  38 
C.F.R. § 4.71a, Code 5256.  Code 5256 is inapplicable because 
the evidence is silent with regard to ankylosis of either 
knee, and the veteran has neither asserted nor complained of 
ankylosis of the knees.  

Dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5258.  The veteran 
has not asserted and the evidence does not reflect 
dislocation of the semilunar cartilage.  Thus, Code 5258 is 
inapplicable.  Similarly, the record does not reflect the 
symptomatic removal of semilunar cartilage of either knee.  
Therefore, Code 5259, pertaining to assignment of a 10 
percent rating for the symptomatic removal of the semilunar 
cartilage, does not apply in the case as to either knee.  38 
C.F.R. § 4.71a.

Under Code 5260, where flexion of the leg is limited to 60 
degrees, a zero percent rating is assignable.  Where flexion 
is limited to 45 degrees, a 10 rating may be assigned.  
Limited flexion of 30 degrees warrants a 20 percent rating, 
and a flexion limited to 15 degrees warrants a 30 percent 
rating.  The evidence is silent with respect to limitation of 
flexion of either leg.  Id.  Thus, Code 5260 is inapplicable.  

Under Code 5261, where extension of the leg is limited to 45 
degrees, a 50 percent rating is for assignment.  Where 
extension is limited to 30 degrees, a 40 percent rating is 
assignable; when extension is limited to 20 degrees, a 30 
percent rating is assignable; extension limited to 15 
degrees, warrants a 20 percent rating; where extension is 
limited to 10 degrees, a 10 percent rating is assignable; and 
where extension is limited to 5 degrees, a zero percent 
rating is for assignment.  Id.  During the entire appeal, the 
veteran has been able to fully extend both legs.  Thus, Code 
5261 is not for application.  The Board notes that normal 
knee motion ranges from 0 to 140 degrees.  Id., Plate II.  
The objective evidence indicates that he has had full knee 
range of motion bilaterally throughout this appeal.  

Under Code 5262, nonunion of the tibia and fibula, with loose 
motion, requiring a brace, warrants a 40 percent rating.  38 
C.F.R. § 4.71a.  Where there is malunion of the tibia and 
fibula, with marked knee or ankle disability, a 30 percent 
rating evaluation is provided.  Id.  At no time has the 
veteran suffered from either right or left nonunion of the 
tibia and fibula; hence, Code 5262 is not relevant to this 
case.

As stated above, the veteran's right and left knee 
disabilities are each rated 10 disabling under Code 5257 
pertaining to other impairment of the knee.  Under Code 5257, 
a 10 percent evaluation contemplates a slight level of 
recurrent subluxation or lateral instability.  A 20 percent 
evaluation under that code contemplates a moderate level of 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation requires a severe level of disability.  Id.  As to 
the veteran's claims, a 20 percent rating is not warranted 
with respect to either knee because at the present time the 
veteran's bilateral knee disability had been characterized as 
resolved.  Moreover, throughout the pendency of this appeal, 
there have been no objective findings reflective of moderate 
levels of impairment of either knee.  See Fenderson, supra.  
In April 1999, he complained of inability to move the right 
knee through normal range of motion.  In June 2000, he 
complained of an inability to fully extend the left knee.  
Despite the foregoing and other complaints of pain and 
fatigability, the only clinically verified abnormalities were 
a slight right-sided patellar spur and Osgood-Schlater's 
disease bilaterally.  There was no objective indication at 
any time, however, that the veteran's bilateral knee 
disability was ever more than mildly disabling.  In fact, he 
has been able to work and to perform various tasks without 
limitation.  Thus, a rating of 20 under Code 5257 is not 
warranted bilaterally.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran has complained of 
pain and fatigability, of the knees.  The Board recognizes 
that clinicians have noted the presence of pain on range of 
motion in his knees.  However, the Board finds that an 
additional evaluation for pain and limitation of function 
under these codes is not appropriate in this instance.  The 
veteran has already been fully compensated for his 
symptomatology under Code 5257, bilaterally, although his 
bilateral knee disability causes no significant functional 
impairment.  Also, bilateral knee motion is not additionally 
limited by pain, fatigue, incoordination, weakness, or lack 
of endurance.  Thus, any additional compensation would 
compensate him beyond average impairment in earning capacity.  
38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

The Board notes that although the veteran is entitled to the 
benefit of a "staged" rating, such discussion is moot as he 
is entitled to no more than a 10 percent rating for either 
his right or left knee disabilities at any time during the 
pendency of his appeal.  See Fenderson, supra.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath, supra.  All 
pertinent regulations have been discussed above.  However, as 
evident from that discussion, the Board finds no basis on 
which to assign a higher disability evaluation in that the 
veteran manifests no separate and distinct symptoms of either 
right or left knee disability not contemplated in the 
currently assigned 10 percent ratings permitted under the 
Schedule.

This is a case wherein the preponderance of the evidence, to 
include the fact that the veteran's right and left knee 
disabilities cause no significant functional impairment, 
weighs against the assignment of an evaluation in excess of 
10 percent for either his right knee or left knee disability, 
and the veteran's claims for increased ratings are denied.  
38 U.S.C. § 5107.  

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to either 
his right or left knee disability is warranted.  38 C.F.R. 
3.321(b)(1) (2001).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to such disabilities.  Thus, an 
extraschedular rating is unwarranted.  Bagwell, supra.  

Concerning the veteran's right and left ankle disabilities, 
each are rated 10 percent disabling under Codes 5003-5271.  
38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.20.  Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  

Under Code 5271, which pertains to limited motion of the 
ankle, a 10 percent disability rating is warranted for 
moderate limitation of motion of the ankle and a 20 percent 
disability rating is warranted for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a.  Normal ankle range 
of motion is from 0 to 20 degrees of dorsiflexion, and from 0 
to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate 
II.

Under Code 5270 pertaining to ankylosis of the ankle, a 20 
percent evaluation is warranted for ankylosis of the ankle in 
plantar flexion less than 30 degrees; ankylosis in plantar 
flexion between 30 and 40 degrees, or in dorsiflexion between 
0 and 10 degrees warrants a 30 percent evaluation.  Ankylosis 
of the ankle in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with an 
abduction, adduction, inversion or eversion deformity 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a.

Ankylosis of the subastragalar or tarsal joint in poor 
weight-bearing position shall be rated 20 percent, and in 
good weight-bearing position, 10 percent.  Code 5272.

Malunion of the os calcis or astragalus with marked deformity 
shall be rated 20 percent, and with moderate deformity, 10 
percent.  38 C.F.R. § 4.71a, Code 5273.  Astragalectomy shall 
be rated 20 percent.  38 C.F.R. § 4.71a, Code 5274.

No more than a 10 percent rating is warranted for the 
veteran's right ankle disability.  On March 1993 X-ray study, 
minimal spurring of the talonavicular and navicular cuneiform 
articulations was noted.  The evidence is silent as to right 
ankle complaints.  On December 2001 orthopedic examination, 
there was no evidence of right ankle deformity or right ankle 
swelling or tenderness.  Range of motion was normal.  The 
diagnosis indicated that any right ankle disability was 
resolved.  

Code 5270 pertaining to ankylosis of the ankles is 
inapplicable because there is absolutely no evidence of right 
ankle ankylosis.  Similarly, Codes 5272, 5273, and 5274 are 
inapplicable because the veteran does not suffer from right 
ankle subastragalar or tarsal joint ankylosis, malunion of 
the os calcis or astragalus, or from residuals of an 
astragalectomy.

Under Codes 5003-5271, to qualify for a 20 percent rating, 
moderate right ankle limitation of motion must be shown.  At 
no time has the record suggested moderate right ankle 
limitation of motion, and the most recent evidence of record 
has indicated full right ankle range of motion.  Moreover, 
there is no evidence of right ankle arthritis.  Thus, an 
increased rating under Codes 5003-5271 is unwarranted.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath, supra.  As evident from the foregoing, the Board 
has done so.  However, the Board finds no basis on which to 
assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of right ankle 
disability not contemplated by the currently assigned 10 
percent rating permitted under the Schedule.

Consideration has been given to 38 C.F.R. § 4.40 and 4.45, 
recognizing that functional loss of a joint may result from 
pain on motion or use, when supported by adequate pathology.  
DeLuca, 8 Vet. App. at 205-07.  Further, 38 C.F.R. § 4.59, 
which addresses the evaluation of arthritis, recognizes that 
painful motion is an important factor of disability, entitled 
to at least the minimum applicable evaluation.  In this case, 
however, there has been no showing of arthritis, painful 
motion, or other pathology sufficient to warrant a rating in 
excess of 10 percent for the veteran's resolved but service-
connected right ankle disability.  The December 2001 examiner 
specifically opined, in fact, that the veteran's right ankle 
disability caused no significant functional impairment.

The Board notes that although the veteran is entitled to the 
benefit of a "staged" rating, such discussion is moot as he 
is entitled to no more than a 10 percent rating for his right 
ankle disability at any time during the pendency of this 
appeal.  See Fenderson, supra.

This is a case where the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
right ankle disability, and the veteran's claim for an 
increased rating is denied.  38 U.S.C. § 5107.  

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to right 
ankle disability is warranted.  38 C.F.R. 3.321(b)(1).  
However, there is no evidence to show marked interference 
with employment or frequent periods of hospitalization due to 
that disability.  Thus, an extraschedular rating is 
unwarranted.  Bagwell, supra.

No more than a 10 percent evaluation is warranted for the 
veteran's left ankle disability.  On March 1993 X-ray study, 
spurring at the tibiotalar joint and minimal spurring of the 
talonavicular and navicular cuneiform articulations was 
noted.  Other evidence indicated complaints of occasional 
left ankle pain with some swelling and joint stiffness.  On 
objective examination, however, there was no swelling or 
tenderness.  Left ankle motion was complete.  December 2001 
X-ray evidence revealed left ankle revealed traumatic 
arthritis.  However, that disability did not cause 
significant functional impairment, and motion was not 
additionally limited by pain, fatigue, incoordination, 
weakness, or lack of endurance.

Code 5270 pertaining to ankylosis of the ankles is 
inapplicable as there is absolutely no evidence of ankylosis.  
Similarly, Codes 5272, 5273, and 5274 are inapplicable as the 
veteran does not suffer from left ankle subastragalar or 
tarsal joint ankylosis, malunion of the os calcis or 
astragalus, or from residuals of an astragalectomy.

Under Codes 5003-5271, in order to qualify for a 20 percent 
evaluation, moderate left ankle limitation of motion would 
have to be shown.  At no time has the record even suggested 
moderate left ankle limitation of motion, and the most recent 
evidence of record has indicated full left ankle range of 
motion.  Thus, the veteran does not qualify for an increased 
rating under Codes 5003-5271, even though his left ankle 
disability is more severe than his right ankle disability in 
that joint space narrowing and traumatic arthritis have been 
shown.

As mandated in Schafrath, the Board has considered the 
application of all the potentially applicable provisions of 
38 C.F.R. Parts 3 and 4.  However, the Board finds no basis 
on which to assign a higher disability evaluation in that the 
veteran manifests no separate and distinct symptoms of left 
ankle disability not contemplated by the current 10 percent 
rating permitted under the Schedule.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 in light of the Court's ruling in DeLuca, 
supra.  The provisions of 38 C.F.R. § 4.59 have also been 
considered.  In that regard, the veteran complained of pain, 
stiffness, and the like, and left ankle traumatic arthritis 
has been shown by objective findings.  However, the Board 
finds that an additional evaluation for pain and limitation 
of function under these codes is not appropriate in this 
instance.  The veteran has full use of his left ankle and can 
perform both light and more demanding activities.  The 
veteran has already been compensated for his right ankle 
disability, to include traumatic arthritis, under Codes 5003-
5271.  Thus, he has already been compensated for functional 
loss and painful motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  The Board emphasizes that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology; such a result 
would overcompensate him for the actual impairment of earning 
capacity.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.14.

The Board notes that although the veteran is entitled to the 
benefit of a "staged" rating, such discussion is moot as he 
is entitled to no more than a 10 percent rating for his left 
ankle disability at any time during the pendency of this 
appeal.  See Fenderson, supra.

This is a case where the preponderance of the evidence is 
against the assignment of an evaluation in excess of 10 
percent for the veteran's left ankle disability, and the 
veteran's claim for an increased rating is denied.  38 U.S.C. 
§ 5107.  

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to left 
ankle disability is warranted.  38 C.F.R. 3.321(b)(1).  
However, there is no evidence to show marked interference 
with employment or frequent periods of hospitalization due to 
that disability.  Thus, an extraschedular rating is 
unwarranted.  Bagwell, supra.

The veteran's left fourth ring finger has been assigned a 
zero percent rating under 38 C.F.R. § 4.71a, Code 5227, which 
provides that, for ankylosis of any finger, other than the 
thumb, index or middle finger, a noncompensable rating is 
warranted.  A note appended to Code 5227 indicates that in 
cases involving extremely unfavorable ankylosis, rate the 
condition as amputation under Codes 5152-5156.  

The veteran's noncompensable evaluation for his left ring 
finger disability is the maximum evaluation to which he is 
entitled under the Schedule.  38 C.F.R. § 4.71a, Code 5227.  
Although objective findings indicate deformity of that 
finger, the veteran experiences no functional impairment as a 
result of his left ring finger disability.  Moreover, the 
evidence does not indicate extremely unfavorable ankylosis.  
Thus, the veteran's left ring finger disability cannot be 
evaluated under Codes 5152 through 5156 pertaining to 
amputations of the fingers.  Id.  

Consideration has been given to 38 C.F.R. § 4.40 and 4.45, 
recognizing that functional loss of a joint may result from 
pain on motion or use, when supported by adequate pathology.   
DeLuca, 8 Vet. App. at 205-07.  Further, 38 C.F.R. § 4.59, 
which addresses the evaluation of arthritis, recognizes that 
painful motion is an important factor of disability, entitled 
to at least the minimum applicable evaluation.  In this case, 
however, there has been no showing of arthritis, or other 
pathology sufficient to warrant a compensable rating for a 
left ring finger disability.

The Board has considered all potentially applicable 
provisions contained within 38 C.F.R. Parts 3 and 4.  See 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of left ring 
finger disability not contemplated in the currently assigned 
noncompensable rating permitted under the Schedule.

While the veteran is entitled to the benefit of a "staged" 
rating, such discussion is moot as he is entitled to no more 
than a zero percent rating for his left right finger 
disability at any time during the pendency of this appeal.  
See Fenderson, supra.

This is a case where the preponderance of the evidence is 
against a compensable evaluation for the veteran's left ring 
finger disability, and the veteran's claim for an increased 
rating is denied.  38 U.S.C. § 5107.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to left ring 
finger disability is warranted.  38 C.F.R. 3.321(b)(1).  Yet, 
there is no evidence to show marked interference with 
employment or frequent periods of hospitalization due to that 
disability.  Thus, an extraschedular rating is unwarranted.  
Bagwell, supra.


ORDER

Entitlement to an rating in excess of 10 percent for a right 
knee disability is denied.

Entitlement to an rating in excess of 10 percent for a left 
knee disability is denied.

Entitlement to an rating in excess of 10 percent for a right 
ankle disability is denied.

Entitlement to an rating in excess of 10 percent for a left 
ankle disability is denied.

Entitlement to a compensable evaluation for a left ring 
finger disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

